Title: James Madison to Wilson Allen, 26 October 1835
From: Madison, James
To: Allen, Wilson


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                Octr. 26th. 1835.
                            
                        
                        Your letter of the 12th. being addressed to Madison instead of Orange Court House was not received till the
                            24th.
                        Much as I wish success to the monumental plan, I know not that I could in any mode, or any terms manifest my
                            approbation of it more strongly than I have already done in my published letter accepting the
                            appointment conferred on me. With friendly respects
                        
                            (signed) 
                                James Madison
                            
                        
                    